


Exhibit 10.1


WEC ENERGY GROUP, INC.
TERMS AND CONDITIONS FOR JULY 31, 2015
SPECIAL RESTRICTED STOCK AWARD


1.
AWARD



Subject to the terms, conditions and restrictions provided in the Notice of
Restricted Stock Award (the “Notice”), this Stock Award and the Plan, WEC Energy
Group, Inc. (f/k/a Wisconsin Energy Corporation) (the “Company”) grants to the
Employee a restricted stock award pursuant to the Wisconsin Energy Corporation
Omnibus Stock Incentive Plan as amended and restated effective as of May 5, 2011
(the “Plan”). The Stock Award covers a number of shares of the common stock of
the Company, as set forth in the Notice, effective as of the date set forth in
the Notice (the “Award Date”). The shares granted under the Stock Award shall be
referred to as “Restricted Stock.”
2.
RESTRICTED PERIOD; VESTING



(a)
Restricted Period. During the period beginning on the Award Date and ending on
the day before the third anniversary of the Award Date (the “Restricted
Period”), to the extent that all or any portion of the Stock Award is not
vested, the Employee may not sell, transfer, pledge, assign, or otherwise
alienate or hypothecate, voluntarily or involuntarily, shares covered by the
non-vested portion of the Stock Award, except by will or the laws of descent and
distribution. As the Stock Award vests in accordance with subsection 2(b), the
vested portion of the Stock Award shall be free of the foregoing restrictions.



(b)
Vesting. As long as the Employee remains an employee of the Company or its
subsidiaries, the Stock Award will vest over the Restricted Period in accordance
with the following schedule:

Vesting Date
% of Shares Becoming Vested (rounded to the nearest whole share)
January 29, 2016
33.33%
January 31, 2017
33.33%
July 31, 2018
33.34%

No termination of employment shall be deemed to have occurred by reason of a
transfer of the Employee between the Company and a subsidiary or between two
subsidiaries.
(c)
Notwithstanding subsection 2(b), the following provisions shall govern:



(i)
Termination due to Death or Disability; Occurrence of Change in Control. If,
during the Restricted Period, (A) the Employee’s employment with the Company and
its subsidiaries terminates by reason of the Employee’s disability or death or
(B) a Change in Control (as defined in paragraph 14 of the Plan), any unvested
portion of the Stock Award shall become fully vested with respect to all shares
covered by the Stock Award and all transfer restrictions shall lapse. For
purposes of the foregoing, “disability” shall mean separation from the service
of the Company or a subsidiary because of such illness or injury as renders the
Employee unable to perform the material duties of the Employee’s job.

(ii)
Other Termination. If the Employee’s employment terminates for any reason other
than those described in paragraph (i) during the Restricted Period (excluding
transfers as noted under subsection 2(b)), the Employee shall forfeit all shares
covered by the unvested portion of the Stock Award (determined above in
subsection 2(b)) as of the date of such termination, without any further
obligation of the Company to the Employee and all rights of the Employee with
respect to such Restricted Stock shall terminate. Notwithstanding the foregoing,
the Compensation Committee may, in its discretion, vest shares upon the
Employee’s termination from employment.





--------------------------------------------------------------------------------






3.
RIGHTS DURING RESTRICTED PERIOD



The Employee, during the Restricted Period, shall have the right to vote the
Restricted Stock and receive any dividends on the Restricted Stock. Any
dividends declared on the Restricted Stock shall be paid to Employee through
payroll. Such dividends shall not be subject to the vesting schedule or any
other restrictions as exist regarding the original shares of Restricted Stock.
4.
CUSTODY



The Restricted Stock may be credited to the Employee in book entry form and
shall be held in custody by the Company or an agent for the Company until the
applicable restrictions have expired. If any certificates are issued for shares
of Restricted Stock during the Restricted Period, such certificates shall bear
an appropriate legend as determined by the Company referring to the applicable
terms, conditions and restrictions and the Employee shall deliver a signed,
blank stock power to the Company relating thereto.
5.
TAX WITHHOLDING



The Company shall be entitled to withhold the amount of any tax attributable to
the Stock Award by withholding a portion of shares to defray all or a portion of
any applicable taxes, withholding the required amounts from other compensation
payable to the Employee, or by such other method determined by the Committee
(including, but not limited to, requiring a cash payment by Employee to the
Company), in its discretion.
6.
IMPACT ON OTHER BENEFITS



The value of the Restricted Stock awarded hereunder, either on the Award Date or
at the time such shares become vested, shall not be includable as compensation
or earnings for purposes of any other benefit plan or program offered by the
Company or its subsidiaries.
7.
REGISTRATION



(a)
Any shares issued pursuant to the Stock Award hereunder shall be shares that are
listed for trading on a national securities exchange and registered under the
Securities Act of 1933, as amended. The Company does not have an obligation to
sell or issue shares that are not so registered. In the event that shares are
not effectively registered, but can be issued by virtue of an exemption under
the Securities Act of 1933, as amended, the Company may issue shares to the
Employee if the Employee represents that such shares are being acquired as an
investment and not with a view to, or for sale in connection with, the
distribution of any such shares. Certificates for shares issued under the
circumstances of the preceding sentence shall bear an appropriate legend
reciting such representation.



(b)
In no event shall the Company be required to sell, issue or deliver shares
pursuant to this Stock Award if, in the opinion of the Committee, the issuance
thereof would constitute a violation by either the Employee or the Company of
any provision of any law or regulation of any governmental authority or any
securities exchange. As a condition of any sale or issuance of shares
deliverable under the Stock Award, the Company may place legends on the shares,
issue stop-transfer orders and require such agreements or undertakings from the
Employee as the Company may deem necessary or advisable to assure compliance
with any such law or regulation.



8.
PLAN GOVERNS



Notwithstanding anything in this Stock Award, the terms of this Stock Award
shall be subject to the provisions of the Plan, a copy of which is available
electronically through the website of the broker servicing the Plan or may
otherwise be obtained from a member of the Executive Compensation & Benefits
staff. This Award is subject to all interpretations, amendments, rules and
regulations established by the Compensation Committee from time to time pursuant
to the Plan. In the event of an express conflict between any term, provision or
condition of this Stock Award and those of the Plan, the terms, provisions or
conditions of the Plan shall control. Any term, condition or provision on which
the Award is silent shall be governed and administered in accordance with the
terms, conditions or provisions of the Plan.




--------------------------------------------------------------------------------




9.
No Employment Rights



Nothing in this Stock Award shall confer upon the Employee the right to continue
in the employ of the Company or any of its subsidiaries, or to interfere with or
limit the right of the Company or of such subsidiary to terminate the Employee’s
employment at any time.
10.
Undertaking by Employee



The Employee hereby agrees to take whatever additional actions and execute
whatever additional documents the Compensation Committee may, in its discretion,
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on the Employee pursuant to the express
provisions of this Stock Award and the Plan.
11.
Binding Effect



This Award shall be binding upon, and inure to the benefit of, the successors
and assigns of the Company and upon persons who acquire the right to receive
shares covered by the Stock Award hereunder by will or through the laws of
descent and distribution.
12.
Headings



Headings of the paragraphs contained in this Stock Award are inserted for
convenience and reference and shall not be used in interpreting or construing
the terms and provisions of the Award.
13.
Entire Award; Modification



This Award and the Plan constitutes the entire agreement between the parties
with respect to the terms and supersede all prior or written or oral
negotiations, commitments, representations and agreements with respect thereto.
The terms and conditions set forth in this Stock Award may only be modified or
amended in a writing, signed by both parties.
14.
Severability



In the event any one or more of the provisions of this Stock Award shall be held
invalid, illegal or unenforceable in any respect in any jurisdiction, such
provision or provisions shall be automatically deemed amended, but only to the
extent necessary to render such provision or provisions valid, legal and
enforceable in such jurisdiction, and the validity, legality and enforceability
of the remaining provisions of this Stock Award shall not in any way be affected
or impaired thereby.
*    *    *




